Citation Nr: 0208675	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-28 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for a seizure 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
April 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).  The August 1997 
rating decision continued the 10 percent rating for seizure 
disorder, and the August 1998 rating decision increased the 
rating to 20 percent.  

In March 1999, the Board remanded the case to schedule a 
hearing for the veteran before the Board, which was 
accomplished by video in September 1999.  In January 2000, 
the Board remanded the case to obtain additional medical 
records and to schedule a VA neurological examination for the 
veteran, which was accomplished in July 2000, August 2000, 
and March 2001.  This matter is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The medical evidence does not show at least one major 
seizure in the last six months or two major seizures in the 
last year.  

2.  The medical evidence does not show at least five minor 
seizures per week.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for seizure 
disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.121, 4.122, 
4.124a, Diagnostic Codes 8910 and 8911 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An October 1977 rating decision granted service connection 
and an initial 40 percent rating for seizure disorder from 
June 1977.  After the veteran failed to report for a VA 
examination, a September 1978 rating decision reduced the 
rating to 10 percent from September 1978.  Ratings decisions 
in November 1978 and September 1985 continued the 10 percent 
rating.  An April 1986 rating decision granted a temporary 
total rating for hospitalization from May 1985 and continued 
the 10 percent rating from July 1985.  Rating decisions in 
January 1988 and September 1995 continued the 10 percent 
rating.  The rating decisions from October 1977 to September 
1995 became final because the RO notified the veteran of each 
of the decisions by letter, and he did not perfect a timely 
appeal.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2001).  

The veteran filed a new application for an increased rating 
in April 1997.  The August 1997 rating decision continued the 
10 percent rating, and this time, the veteran perfected a 
timely appeal.  Although the August 1998 rating decision 
increased the rating to 20 percent from April 1997, the claim 
for a rating in excess of 20 percent remains before the Board 
because the veteran is presumed to seek the maximum benefit 
allowed by law or regulations, where less than the maximum 
benefit was awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available medical records from the identified 
examiners.  The veteran received VA examinations, including 
an electroencephalogram study in February 1998 and two four-
day electroencephalogram studies in August 2000 and May 2001.  
The veteran filed numerous lay statements with the RO and 
provided sworn testimony at a September 1999 video hearing 
before the Board.  The RO's March 1998 letter to the veteran, 
the August 1997 and August 1998 rating decisions, the October 
1997, August 1998, January 2000, May 2001, and January 2002 
statements of the case, and the January 2000 Board remand 
informed the veteran of the applicable laws and regulations 
and of the evidence needed to substantiate the claim.  Since 
the veteran was informed of the applicable laws and 
regulations and of the evidence needed to substantiate the 
claim and provided ample opportunity to submit such evidence, 
and the VA has also attempted to obtain such evidence, the VA 
has fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's seizure disorder is currently evaluated under 
the criteria for grand mal epilepsy.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8910.  When a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20 (2001).  Given the diagnoses and findings of 
record, the Board will consider whether an increased rating 
is warranted under the criteria for grand mal epilepsy 
(Diagnostic Code 8910) and petit mal epilepsy (Diagnostic 
Code 8911).  


The evidence does not justify an increased rating under the 
criteria for grand mal epilepsy.  Grand mal epilepsy is rated 
under the general rating formula for major seizures, which 
are characterized by the generalized tonic-clonic convulsion 
with unconsciousness  38 C.F.R. § 4.124a, Diagnostic Codes 
8910.  The general rating formula for major epileptic 
seizures assigns a 100 percent evaluation for an average of 
at least one major seizure per month over the last year, an 
80 percent evaluation for an average of at least one major 
seizure in three months over the last year, a 60 percent 
evaluation for an average of at least one major seizure in 
four months over the last year, a 40 percent evaluation for 
at least one major seizure in the last six months or two in 
the last year, and a 20 percent evaluation for at least one 
major seizure in the last 2 years.  38 C.F.R. § 4.124a.  

In this case, the VA electroencephalogram studies in February 
1998, August 2000, and May 2001 did not show the occurrence 
of major seizures at least once in the last six months or 
twice in the last year.  When there is doubt as to the true 
nature of epileptiform attacks, neurological observation in a 
hospital adequate to make such a study is necessary.  
Moreover, to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  See 
38 C.F.R. § 4.121.  Significantly, seizure activity appeared 
only one time during the August 14-18, 2000 
electroencephalogram study and did not demonstrate a major 
seizure because there was no twitching of muscles or 
unconsciousness.  While some kind of seizure activity was 
recorded, the veteran described feeling dizzy, and he 
responded to commands to lift and lower his arms.  Although 
the veteran testified that he had up to seven seizures per 
week, he had no other seizures during the four-day test in 
August 2000 and no seizures at all during a February 1998 
electroencephalogram and at an otherwise normal four-day 
electroencephalogram study from May 21-25, 2001.  Although 
the veteran's sister described symptoms witnessed during a 
seizure before March 1997 and a coworker described symptoms 
witnessed during a workplace seizure before March 1998, 
neither reported a frequency or having witnessed more than 
one seizure.  Certainly, the RO's March 1998 letter to the 
veteran specifically stated that statements from witnesses 
needed to show how frequently seizure activity had been 
witnessed.  As noted by the August 2000 VA examiner in a 
March 2001 addendum, the veteran's self-reported frequency of 
seizures was suspect.  He claimed to drink only one beer per 
day but consistently smelled of alcohol at VA appointments 
since 1997.  Because of ongoing misconduct in abusing 
alcohol, the exact frequency of the veteran's seizures could 
not be determined without witnesses.  Blackout periods from 
alcohol abuse rendered the veteran unable to track the 
frequency of his own seizures.  Moreover, a lay person, such 
as the veteran, is not competent to make a medical diagnosis 
or to relate a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  While 
he reported auditory and visual hallucinations during a May 
2001 VA hospitalization, which similar symptoms he had 
previously labeled symptoms of seizure, none of the medical 
professionals in May 2001 considered the veteran's 
hallucinations to be symptoms of seizure.  An increased 
rating cannot be granted without proof that major seizures 
occurred at least once in the last six months or twice in the 
last year.  

Likewise, a higher rating cannot be established for petit mal 
epilepsy.  Petit mal epilepsy is rated under the general 
rating formula for minor seizures, which consist of brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure'' petit mal), or sudden jerking movements of 
the arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  38 C.F.R. § 4.124a, 
Diagnostic Codes 8911.  The general rating formula for minor 
epileptic seizures assigns an 80 percent evaluation for more 
than 10 minor seizures per week, a 60 percent evaluation for 
9 to 10 minor seizures per week, a 40 percent evaluation for 
an average of at least 5 to 8 minor seizures per week, and a 
20 percent evaluation for at least 2 minor seizures in the 
last 6 months.  38 C.F.R. § 4.124a.  

The veteran testified in September 1999 that he had up to 
seven seizures per week.  Unfortunately, no one else has 
stated a frequency of witnessed seizures.  While there is 
some disagreement as to the nature of the veteran's attacks, 
as noted above, lay testimony emphasizing convulsive and 
immediate post-convulsive characteristics may be accepted as 
evidence of frequency of seizures.  See 38 C.F.R. § 4.121.  
The veteran's sister described the symptoms of one seizure 
prior to March 1997 and a former coworker described symptoms 
of another workplace seizure prior to March 1998.  In June 
1997, the veteran reported having a seizure three days 
earlier, and in December 1998, he reported that people told 
him that he lost consciousness and fell to the ground earlier 
in the week.  In September 2000, he reported having one 
seizure in the previous week when he lost consciousness and 
fell on railroad tracks while walking home.  The veteran's 
testimony that he has up to seven seizures per week is not 
consistent with the objective evidence or with his other 
conflicting reports of single episodes of unconsciousness.  A 
higher rating cannot be justified under the criteria for 
petit mal epilepsy.  

In summary, the record reflects that the 20 percent rating 
should continue under the schedular criteria.  When there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2001).  

Similarly, referral for consideration of an extraschedular 
rating is not warranted because exceptional circumstances 
have been demonstrated.  See Smallwood v. Brown, 10 Vet. App. 
93, 97-98 (1997); 38 C.F.R. § 3.321(b)(2001).  Except for the 
electroencephalogram studies, hospitalizations since 1997 
have been for treatment of non-service connected alcohol 
abuse.  The veteran and a former coworker also stated that he 
was unable to continue working as a welder at least partly 
because of nonservice-connected arm and vision disabilities.  
Referral for consideration of an extraschedular rating for 
seizure disorder is not currently warranted.  

The Board notes that the veteran is free in the future to 
file a new claim for an increased rating.  As the RO's March 
1998 letter stated, it would be helpful for the veteran to 
provide statements from individuals who witnessed his 
seizures and who can state the dates and frequency of the 
seizure activity.  


ORDER

Entitlement to a rating in excess of 20 percent for a seizure 
disorder is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

